                   19-01297-NPO Dkt 18 Filed 04/24/19 Entered 04/24/19 14:32:22 Page 1 of 9




Fill in this information to identify your case:

  Debtor 1              Marcus D. Guice
                        Full Name (First, Middle, Last)



  Debtor 2
                                                                                                                               Check if this is an amended
  (Spouse, if filing)   Full Name (First, Middle, Last)
                                                                                                                               plan, and list below the
                                                                                                                               sections of the plan that have
  United States Bankruptcy Court for the: Southern         District of Mississippi                                             been changed.
                                                                                                                                      4.5
  Case number           19-01297-NPO
  (If known)




Chapter 13 Plan and Motions for Valuation and Lien Avoidance                                                                                               12/17


Part 1:                 Notices

To Debtors:             This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                        does not indicate that the option is appropriate in your circumstances or that it is permissible in your judicial
                        district. Plans that do not comply with local rules and judicial rulings may not be confirmable. The treatment of
                        ALL secured and priority debts must be provided for in this plan.

                        In the following notice to creditors, you must check each box that applies.

To Creditors:           Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                        You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
                        have an attorney, you may wish to consult one.
                        If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an
                        objection to confirmation on or before the objection deadline announced in Part 9 of the Notice of Chapter 13
                        Bankruptcy Case (Official Form 309I). The Bankruptcy Court may confirm this plan without further notice if no
                        objection to confirmation is filed. See Bankruptcy Rule 3015.
                        The plan does not allow claims. Creditors must file a proof of claim to be paid under any plan that may be confirmed.
                        The following matters may be of particular importance. Debtors must check one box on each line to state whether or
                        not the plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are
                        checked, the provision will be ineffective if set out later in the plan.


  1.1        A limit on the amount of a secured claim, set out in Section 3.2, which may result in a                         Included         ✔   Not included
             partial payment or no payment at all to the secured creditor
  1.2        Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set                         Included         ✔   Not included
             out in Section 3.4
  1.3        Nonstandard provisions, set out in Part 8                                                                   ✔   Included             Not included




                                                                        Mississippi Chapter 13 Plan                                                       Page 1
                  19-01297-NPO Dkt 18 Filed 04/24/19 Entered 04/24/19 14:32:22 Page 2 of 9




Part 2:             Plan Payments and Length of Plan

2.1 Length of Plan.
The plan period shall be for a period of 60 months, not to be less than 36 months or less than 60 months for above median income debtor(s). If
fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments to creditors
specified in this plan.


2.2 Debtor(s) will make regular payments to the trustee as follows:
Debtor shall pay $ 5,366.56       ( ✔ monthly ,    semi-monthly ,     weekly , or   bi-weekly ) to the chapter 13 trustee. Unless otherwise ordered by
the court, an Order directing payment shall be issued to the debtor’s employer at the following address:

                                   Debtor to pay direct




Joint Debtor shall pay $               ( monthly ,      semi-monthly ,      weekly, or bi-weekly ) to the chapter 13 trustee. Unless otherwise ordered
by the court, an Order directing payment shall be issued to the joint debtor’s employer at the following address:




2.3 Income tax returns/refunds.
   Check all that apply .
   ✔     Debtor(s) will retain any exempt income tax refunds received during the plan term.
         Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and will turn over
         to the trustee all non-exempt income tax refunds received during the plan term.
         Debtor(s) will treat income tax refunds as follows:




2.4 Additional payments.
   Check one.
   ✔     None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.
         Debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe the source, estimated amount, and date
         of each anticipated payment.




Part 3:             Treatment of Secured Claims

3.1 Mortgages. (Except mortgages to be crammed down under 11 U.S.C. § 1322(c)(2) and identified in § 3.2 herein.)
   Check all that apply.
         None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.1(a)     ✔   Principal Residence Mortgages: All long term secured debt which is to be maintained and cured under the plan pursuant to 11 U.S.C. §
               1322(b)(5) shall be scheduled below. Absent an objection by a party in interest, the plan will be amended consistent with the proof of claim
               filed by the mortgage creditor, subject to the start date for the continuing monthly mortgage payment proposed herein.




                                                                   Mississippi Chapter 13 Plan                                                            Page 2
               19-01297-NPO Dkt 18 Filed 04/24/19 Entered 04/24/19 14:32:22 Page 3 of 9




         1st    Mtg pmts to 21st Mortgage Corp.

         Beginning May, 2019                                                  @ $ 826.13               Plan   ✔   Direct. Includes escrow   ✔   Yes   No




         1st    Mtg arrears to n/a                                                                          Through                         $




3.1(b)   Non-Principal Residence Mortgages: All long term secured debt which is to be maintained and cured under the plan pursuant to 11
         U.S.C. § 1322(b)(5) shall be scheduled below. Absent an objection by a party in interest, the plan will be amended consistent with the proof
         of claim filed by the mortgage creditor, subject to the start date for the continuing monthly mortgage payment proposed herein.


         Property 1 address:

         Mtg pmts to

         Beginning                                                  @$                                 Plan       Direct. Includes escrow       Yes   No




         Property 1: Mtg arrears to                                                                         Through                         $




3.1(c)   Mortgage claims to be paid in full over the plan term: Absent an objection by a party in interest, the plan will be amended consistent
         with the proof of claim filed by the mortgage creditor.

         Creditor:                                                                                     Approx. amt. due:                Int. Rate*:

         Property Address:

         Principal Balance to be paid with interest at the rate above:
         (as stated in Part 2 of the Mortgage Proof of Claim Attachment)


         Portion of claim to be paid without interest: $
         (Equal to Total Debt less Principal Balance)


         Special claim for taxes/insurance: $                                    /month, beginning
         (as stated in Part 4 of the Mortgage Proof of Claim Attachment)


         *Unless otherwise ordered by the court, the interest rate shall be the current Till rate in this District.

         Insert additional claims as needed.




                                                               Mississippi Chapter 13 Plan                                                            Page 3
                19-01297-NPO Dkt 18 Filed 04/24/19 Entered 04/24/19 14:32:22 Page 4 of 9




3.2 Motion for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

   ✔   None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
       The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.
       Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the amounts to be
       distributed to holders of secured claims, debtor(s) hereby move(s) the court to value the collateral described below at the lesser of any value set
       forth below or any value set forth in the proof of claim. Any objection to valuation shall be filed on or before the objection deadline announced in
       Part 9 of the Notice of Chapter 13 Bankruptcy Case (Official Form 309I).

       The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this plan. If
       the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its entirety as an
       unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditor’s total claim listed on the proof of
       claim controls over any contrary amounts listed in this paragraph.


                                                  Estimated amount of                                                        Amount of
                   Name of creditor                                                 Collateral       Value of collateral                    Interest rate*
                                                 creditor’s total claim #                                                  secured claim




       Insert additional claims as needed.

       #For mobile homes and real estate identified in § 3.2: Special Claim for taxes/insurance:


                                                                                                             Amount per
                           Name of creditor                                   Collateral                                             Beginning
                                                                                                               month




       *Unless otherwise ordered by the court, the interest rate shall be the current Till rate in this District.

       For vehicles identified in § 3.2: The current mileage is



3.3 Secured claims excluded from 11 U.S.C. § 506.
   Check one.
       None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
   ✔   The claims listed below were either:
       (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the
            personal use of the debtor(s), or

       (2)   incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

       These claims will be paid in full under the plan with interest at the rate stated below. Unless otherwise ordered by the court, the claim amount
       stated on a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In the
       absence of a contrary timely filed proof of claim, the amounts stated below are controlling.


                                 Name of creditor                                            Collateral                     Amount of claim Interest rate*

             John Deer Financial                                         Skidder                                              $131,000.00         6.75%




       *Unless otherwise ordered by the court, the interest rate shall be the current Till rate in this District.

       Insert additional claims as needed.




                                                                   Mississippi Chapter 13 Plan                                                       Page 4
               19-01297-NPO Dkt 18 Filed 04/24/19 Entered 04/24/19 14:32:22 Page 5 of 9




3.4 Motion to avoid lien pursuant to 11 U.S.C. § 522.
   Check one.
   ✔   None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
       The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.
       The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to which the
       debtor(s) would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the court, a judicial lien or security interest securing a
       claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the order confirming the plan unless the creditor files
       an objection on or before the objection deadline announced in Part 9 of the Notice of Chapter 13 Bankruptcy Case (Official Form 309I). Debtor(s)
       hereby move(s) the court to find the amount of the judicial lien or security interest that is avoided will be treated as an unsecured claim in Part 5 to
       the extent allowed. The amount, if any, of the judicial lien or security interest that is not avoided will be paid in full as a secured claim under the
       plan. See 11 U.S.C. § 522(f) and Bankruptcy Rule 4003(d). If more than one lien is to be avoided, provide the information separately for each lien.

                                                                                                                                       Lien identification
                                                                                                                                         (county, court,
                                                                    Lien amount to be Secured amount                                judgment date, date of
              Name of creditor        Property subject to lien                                                    Type of lien
                                                                         avoided         remaining                                  lien recording, county,
                                                                                                                                     court, book and page
                                                                                                                                            number)




       Insert additional claims as needed.



3.5 Surrender of collateral.
   Check one.
       None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
   ✔   The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request that upon
       confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 1301 be terminated in
       all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below.

                                       Name of creditor                                                             Collateral

             Go Financial                                                             2004 Lexus 430LS

             Harbor Loan of Clinton                                                   NPMSI-Lawn Mower




       Insert additional claims as needed.




Part 4:          Treatment of Fees and Priority Claims

4.1 General
   Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full without
   postpetition interest.



4.2 Trustee’s fees
   Trustee’s fees are governed by statute and may change during the course of the case.




                                                                 Mississippi Chapter 13 Plan                                                           Page 5
                19-01297-NPO Dkt 18 Filed 04/24/19 Entered 04/24/19 14:32:22 Page 6 of 9




4.3 Attorney’s fees
    ✔    No look fee:   $ 3,600.00                            .

         Total attorney fee charged:         $ 3,600.00                                     .

         Attorney fee previously paid:       $ 2,065.00                                     .

         Attorney fee to be paid in plan
         per confirmation order:         $ 1,535.00                                         .

         Hourly fee:    $                                     . (Subject to approval of Fee Application.)


4.4 Priority claims other than attorney’s fees and those treated in § 4.5.
   Check one.
   ✔    None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

        Internal Revenue Service         $                                              .

        Mississippi Dept. of Revenue $                                                  .

        Other
        $                                                 .


4.5 Domestic support obligations.
        None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.
  DUE TO:        Bridgettee Claiborne
                 100 Nikki Dr.
                 Senatobia , MS 38668

                 Lakesha Whalen
                 5254 Sycamore Dr.
                 Jackson, MS 39212

                 Treasa Tyler c/o MDHS
                 Attn: Constance Morrow
                 P. O. Box 352
                 Jackson, MS 39205




             POST PETITION OBLIGATION: In the amount of $ 250.00                                  per month beginning June, 2019
             To be paid     direct,      through payroll deduction, or   ✔   through the plan.

             POST PETITION OBLIGATION: In the amount of $ 480.00                                  per month beginning June, 2019
             To be paid     direct,      through payroll deduction, or   ✔   through the plan.

             POST PETITION OBLIGATION: In the amount of $ 210.00                                  per month beginning June, 2019
             To be paid     direct,      through payroll deduction, or       through the plan.




             PRE-PETITION ARREARAGE: In the total amount of $ 17,749.66                     through May, 2019                      which shall be paid
             in full over the plan term, unless stated otherwise:
             To be paid     direct,      through payroll deduction, or   ✔   through the plan.




                                                                    Mississippi Chapter 13 Plan                                                 Page 6
               19-01297-NPO Dkt 18 Filed 04/24/19 Entered 04/24/19 14:32:22 Page 7 of 9



                                                           **$15,563.67
                                                             _________
            PRE-PETITION ARREARAGE: In the total amount of $ 15,009.67                     through May, 2019                         which shall be paid
            in full over the plan term, unless stated otherwise:
            To be paid     direct,     through payroll deduction, or    ✔   through the plan.

            PRE-PETITION ARREARAGE: In the total amount of $ 7,544.67                      through May, 2019                         which shall be paid
            in full over the plan term, unless stated otherwise:
            To be paid     direct,     through payroll deduction, or    ✔   through the plan.




       Insert additional claims as needed.




Part 5:          Treatment of Nonpriority Unsecured Claims

5.1 Nonpriority unsecured claims not separately classified.
   Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option providing
   the largest payment will be effective. Check all that apply.

       The sum of $                          .

   ✔       100      % of the total amount of these claims, an estimated payment of $ 614.05                .

       The funds remaining after disbursements have been made to all other creditors provided for in this plan.

       If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00                     .
       Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2 Other separately classified nonpriority unsecured claims (special claimants). Check one.

   ✔   None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.
       The nonpriority unsecured allowed claims listed below are separately classified and will be treated as follows

                                                                  Basis for separate             Approximate amount
                          Name of creditor                                                                                   Proposed treatment
                                                             classification and treatment               owed




Part 6:          Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
    and unexpired leases are rejected. Check one.

   ✔   None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
       Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified below, subject to
       any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column includes only payments disbursed by the
       trustee rather than by the debtor(s).

                                                     Description of leased               Current          Amount of
                      Name of creditor               property or executory             installment      arrearage to be      Treatment of arrearage
                                                           contract                     payment              paid




                                                                   Mississippi Chapter 13 Plan                                                      Page 7
              19-01297-NPO Dkt 18 Filed 04/24/19 Entered 04/24/19 14:32:22 Page 8 of 9




                                                 Description of leased             Current          Amount of
                    Name of creditor             property or executory           installment      arrearage to be        Treatment of arrearage
                                                       contract                   payment              paid
                                                                             $                   $
                                                                             Disbursed by:
                                                                                 Trustee
                                                                                 Debtor(s)




       Insert additional claims as needed.




Part 7:         Vesting of Property of the Estate

7.1 Property of the estate will vest in the debtor(s) upon entry of discharge.




Part 8:         Nonstandard Plan Provisions

8.1 Check “None” or List Nonstandard Plan Provisions
        None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.
Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the
Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.

      1. Onemain Financial Services-Abandon(Co-debtor to pay)
      2. Acceptance Now-Reject Furniture Lease Contract




                                                             Mississippi Chapter 13 Plan                                                      Page 8
               19-01297-NPO Dkt 18 Filed 04/24/19 Entered 04/24/19 14:32:22 Page 9 of 9




Part 9:          Signature(s):

9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney
The Debtor(s) and attorney for the Debtor(s), if any, must sign below. If the Debtor(s) do not have an attorney, the Debtor(s) must provide their complete
address and telephone number.



   8      /s/Marcus D. Guice
          Signature of Debtor 1
                                                                                 8     Signature of Debtor 2

          Executed on     04/23/2019                                                   Executed on
                           MM / DD / YYYY                                                                MM / DD / YYYY

               2685 Military Rd.
               Address Line 1                                                                Address Line 1


               Address Line 2                                                                Address Line 2

               Raymond, MS 39154
               City, State, and Zip Code                                                     City, State, and Zip Code


               Telephone Number                                                              Telephone Number




   8      /s/Michael Pond
          Signature of Attorney for Debtor(s)
                                                                               Date    04/23/2019
                                                                                       MM / DD / YYYY

               1650 Lelia Dr.
               Address Line 1

               Ste 101
               Address Line 2

               Jackson, MS 39216
               City, State, and Zip Code

               601-948-4878                08751
               Telephone Number            MS Bar Number

               mailforward@pondlawoffice.com
               Email Address




                                                               Mississippi Chapter 13 Plan                                                         Page 9
